Title: To James Madison from Edward Livingston, 15 September 1804 (Abstract)
From: Livingston, Edward
To: Madison, James


15 September 1804, New Orleans. “At the request of Baron Bastrop I take the liberty of requesting an answer to a letter addressed to you in his behalf on the 16. June last.
“I then stated that he had obtained from the Spanish government the Exclusive trade with the Indians on the Ouachita River, that he considered this as private property for the unexpired term of his privilege—and that he prayed the enjoyment of it untill he could take the decision of Congress on his Case.
“The Barons anxiety on this subject induces me once more to remind you of it.”
 